 

SETTLEMENT AGREEMENT

 

THIS SETTLEMENT AGREEMENT is entered into as of this 30th day of July, 2014 by
and between Monster Arts, Inc., a Nevada corporation (the “Company”) and Wayne
Irving II, an individual and the Chief Executive Officer of the Company
(“Irving”).

 

RECITALS:

 

WHEREAS the Company is indebted to Irving relating to that certain employment
agreement dated August 1, 2011(the "Employment Agreement") with Irving, its
Chief Executive Officer and member of the Board of Directors, pursuant to which
the Company owes Irving an aggregate $178,937 (the "Debt"), as reflected in the
Quarterly Report on Form 10-Q for quarterly period ended March 31, 2014 filed
with the Securities and Exchange Commission;

 

AND WHEREAS the Company and Irving have agreed that since the Company is unable
to repay the Debt, a portion of the Debt in the amount of $62,500.00 will be
satisfied by the conversion of the Debt into shares of common stock of the
Corporation at $0.00025 per share;

 

AND WHEREAS the Company and Irving desire to memoralize their agreement in this
certain settlement agreement dated July 30, 2014 (the “Settlement Agreement”),
pursuant to which the Company agrees to settle a portion of the Debt by the
issuance of an aggregate 250,000,000 shares of common stock and Irving agrees to
accept the issuance of the 250,000,000 shares of common stock as full and
complete satisfaction of a portion of the Debt in the amount of $62,500;

 

AND WHEREAS the Board of Directors of the Company by unanimous written consent
dated July 30, 2014 has approved the execution of this Settlement Agreement and
the issuance of the 250,000,000 shares of restricted common stock to Irving as
settlement of the Debt; and

 

AND WHEREAS the Company and Irving desire to release one another from any and
all further liability as related to the aforesaid Debt.

 

NOW THEREFORE in consideration of the aforesaid recitals and mutual promises
contained herein, the receipt and sufficiency of which is hereby acknowledged,
the parties agree as follows:

 

1. The Company agrees to issue to Irving 250,000,000 shares of its restricted
common stock at $0.00025 per share as of July 20, 2014 as full and complete
satisfaction and payment of a portion of the Debt in the amount of $62,500.

 

2. Irving agrees to accept the issuance of 250,000,000 shares of the restricted
common stock of the Company as full and complete satisfaction and payment of a
portion of the Debt in the amount of $62,500.

 

 

1

 



 

 

3. The Company and Irving shall agree to release each other and forever
discharge any and all claims, manner of actions, whether at law or in equity
suits, judgments, debts, liens, liabilities, demands, damages, losses, sums of
money, expenses or disputes, known or unknown, fixed or contingent, which it now
has or may have hereafter, directly or indirectly, individually or in any
capacity against each other, their successors and assigns, as well as its
present or former owners, directors, officers, stockholders, employees, agents,
heirs, by reason of any act, omission, matter, cause, or thing whatsoever, from
the beginning of time to, and including the date of the execution of this
Agreement, relating to the aforesaid portion of the Debt in the amount of
$62,500.

 

4. Irving acknowledges that the issuance of the 250,000,000 shares of restricted
common stock: (i) has not been registered under the Securities Act of 1933, as
amended (the “1933 Securities Act”); (ii) is in reliance on the exemption
provided by Section 4(2) and/or Regulation S of the 1933 Securities Act; (iii)
are being acquired solely for Irving's own account without any present intention
for resale or distribution; (iv) will not be resold without registration under
the 1933 Securities Act or in compliance with an available exemption from
registration, unless the shares of common stock are registered under the 1933
Securities Act and under any applicable state securities law or an opinion of
counsel satisfactory to the Company is delivered to the Company to the effect
that any proposed distribution of the shares of common stock will not violate
the registration requirements of the 1933 Securities Act and any applicable
state securities laws; and (v) that Irving understands the economic risk of an
investment in the common stock and has had the opportunity to ask questions of
and receive answers from the Company’s management concerning any and all matters
related to the acquisition of the common stock.

 

5. This Settlement Agreement shall be effective as of July 30, 2014 and shall be
binding upon and insure to the benefit of the parties hereto and their
respective successors.

 

 

MONSTER ARTS INC.

 

 

Date: July 30, 2014

 

/s/ Wayne Irving II
President/Chief Executive Officer

 

 

 

Date: July 30, 2014

 

/s/ Wayne Irving II
Wayne Irving II

 

 

 

 



2

 



